
	
		I
		112th CONGRESS
		2d Session
		H. R. 4954
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Petri introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain
		  compression-ignition internal combustion piston engines.
	
	
		1.Certain Compression-ignition
			 internal combustion piston engines
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Compression-ignition internal combustion piston engines with
						cylinder capacity of less than 1 liter, for use in vehicles of subheading
						8709.19.00 (provided for in subheading 8408.20.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
